Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1, 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2014/0003354 to Ekici et al. (hereinafter Ekici) in view of U.S. Pre-Grant Publication US 2015/0003361 to Palat et al. (hereinafter Palat)

As to claims 1, 3 and 11, Song discloses a wireless communication system, comprising:
 	a device for use as a terminal In a wireless communication network (Ekici; Fig.3: Mobile device 100), the device configured to:
(Ekici; Fig.2: 204, 208; [0063]; [0065] shows and discloses of storing retry parameter. [0020] discloses wherein the parameter is used to access to the wireless communication network);
transmit a first message for an access request when in the RRC IDLE mode (Ekici; Fig.3:306; [0118] discloses a UE sending a rrcConnectionRequest (=first message for an access request) in the RRC idle mode) and storing the access parameter for gaining access to the wireless communication network (Ekici; Fig.2: 204, 208; [0063]; [0065] shows and discloses of storing retry parameter. [0020] discloses wherein the parameter is used to access to the wireless communication network); and 
a base station of the wireless communication network (Ekici; Fig.3: 106) configured to:
receive the first message (Ekici; Fig.3: 306; [0072] shows and discloses the base station 106 receiving rrcConnectionRequest (=first message for an access request)  from the UE 100); and
after receiving the first message, transmit to the device a second message indicating that the access parameter is valid or third message indicating the access request is rejected (Ekici; Fig.3:308; [0072] shows and discloses the node 106 sends an rrcConnectionReject message (=a third message) on the downlink to the UE. Here Ekici is applied for the second alternative). 
Ekici discloses of idle mode and connected mode, but fails to disclose of transit from connected mode to idle mode. However, Palat discloses  
 		transit a Radio Resource Control (RRC) CONNECTED mode to an RRC IDLE mode (Palat; Fig.3b; [0053] shows and discloses After receipt of the RRC connection release message 326 the mobile terminal 310 enters RRC  idle mode); 
It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teaching in order to use the limited resources in an effective way by entering into the idle mode. 

3.	Claim(s) 2, 4-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2014/0003354 to Ekici et al. (hereinafter Ekici) in view of U.S. Pre-Grant Publication US 2015/0003361 to Palat et al. (hereinafter Palat) ) in view of U.S. Pre-Grant Publication US 2013/0279330 to Feng et al. (hereinafter Feng)

As to claims 2, 4 and 12, Ekici-Palat discloses a base station sending a rejection message to a UE, but fails to disclose of sending rejected message when the parameter received from UE is invalid. However, Foster discloses  
wherein the base station transmits the third message when the access parameter is not valid (Feng; Fig.3: 302, 303; [0050]-[0051] discloses )
It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teaching in order to prevent the UE to access to the network using invalid parameter. 
  
As to claim 5, the rejection of claim 3 as listed above is incorporated herein. In addition Ekici-Palat-Feng discloses wherein the receiver receives a control message including the access parameter (Ekici; Fig.2:202, 206). 

As to claim 6, the rejection of claim 3 as listed above is incorporated herein. In addition Ekici-Palat-Feng discloses wherein the receiver receives a system information message, and the controller circuitry decides whether to use, for the access request, the stored access parameter based on the received system information message, depending on the outcome (Ekici; [0020]).

As to claim 7, the rejection of claim 3 as listed above is incorporated herein. In addition Ekici-Palat-Feng discloses wherein the first message is a random access request including:
 	a preamble from among a set of random access preambles; and/or 
 	a transmission timing from among a plurality of possible timings (Feng; [0040]; [0049]. Here Feng is applied for the 2nd alternative); and/or 
 	a transmission frequency from among a plurality of possible frequencies; and/or 
 	a duration in time from a plurality of possible durations; and/or 
 	an extent in frequency from among a plurality of possible frequency ranges; and/or
 	a repetition sequence of signals such as preambles in the time and/or frequency domain from among a plurality of repetition sequences

As to claim 8, the rejection of claim 3 as listed above is incorporated herein. In addition Ekici-Palat-Feng discloses wherein the first message is PRACH (Physical Random Access Chanel) Signature, and the second message is Random Access Response (Feng; [0040]; [0049])

As to claim 9, the rejection of claim 3 as listed above is incorporated herein. In addition Ekici-Palat-Feng discloses wherein the first message is used to request connection with the base station using the access parameter (Feng; [0049]).

As to claim 10, the rejection of claim 3 as listed above is incorporated herein. In addition Ekici-Palat-Feng discloses wherein the receiver receives the second message when the access 

As to claim 13, the rejection of claim 11 as listed above is incorporated herein. In addition Ekici-Palat-Feng discloses wherein the transmitter transmits a control message including the access parameter (Ekici; Fig.2:202, 206).

As to claim 14, the rejection of claim 11 as listed above is incorporated herein. In addition Ekici-Palat-Feng discloses wherein the first message is PRACH (Physical Random Access Chanel) Signature, and the second message is Random Access Response (Feng; [0040]; [0049])

As to claim 15, the rejection of claim 11 as listed above is incorporated herein. In addition Ekici-Palat-Feng discloses wherein the first message is used to request connection with the base station using the access parameter (Feng; [0049]).

As to claim 16, the rejection of claim 11 as listed above is incorporated herein. In addition Ekici-Palat-Feng discloses wherein the transmitter transmits the second message when the access parameter is valid, and the transmitter transmits the third message when the access parameter is not valid (Feng; Fig.3: 302, 303, 304; [0050]-[0051])



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478